Citation Nr: 1525690	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-03 950	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes, claimed as due to exposure to herbicides and ionizing radiation. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In a VA Form 21-4138, Statement in Support of Claim, received by VA in February 2015, the Veteran stated that he wanted to appear at a "face to face BVA hearing at the local VA office."  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  The Veteran's request was received within 90 days from the AOJ's December 2014 letter notifying him that his appeal had been certified and was being transferred to the Board.  38 C.F.R. § 20.1304 (2014).  Therefore, since the Veteran's statement indicates that he would like to appear at a Travel Board hearing, remand is necessary to schedule him for such a hearing.

Because the AOJ schedules Travel Board hearings, the case is REMANDED for the following:

Schedule the Veteran for a Travel Board hearing.  Then, process the case in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




